Grice, Justice.
These appeals from judgments overruling the defendants’ motions to dismiss the accusations against them and to dismiss amendments to such accusations are premature. Such judgments are not final ones nor are they among those specifically designated as subject to appeal under Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073), and the records contain no orders of the trial judge certifying that immediate review should be had as provided in subsection 2 of the above 'Code section. Therefore, these appeals must be

Dismissed.


All the Justices concur.